   Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 1 of 62




PLAINTIFFS’ SECOND SUPPLEMENTAL STATEMENT
   OF MATERIAL FACTS IN SUPPORT OF THEIR
  SECOND MOTION FOR SUMMARY JUDGMENT


                          REDACTED
         Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 2 of 62



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    AMERICAN SOCIETY FOR TESTING
    AND MATERIALS d/b/a ASTM
    INTERNATIONAL;

    NATIONAL FIRE PROTECTION
    ASSOCIATION, INC.; and

    AMERICAN SOCIETY OF HEATING,
                                                   Case No. 1:13-cv-01215-TSC
    REFRIGERATING, AND AIR
    CONDITIONING ENGINEERS,

                         Plaintiffs/
                         Counter-Defendants,

    v.

    PUBLIC.RESOURCE.ORG, INC.,

                         Defendant/
                         Counter-Plaintiff.


    PLAINTIFFS’ SECOND SUPPLEMENTAL STATEMENT OF MATERIAL FACTS IN
        SUPPORT OF THEIR SECOND MOTION FOR SUMMARY JUDGMENT


         Pursuant to the Local Rule 7(h), Plaintiffs American Society for Testing and Materials

(“ASTM”), National Fire Protection Association, Inc. (“NFPA”) and American Society of

Heating, Refrigerating, and Air Conditioning Engineers (“ASHRAE”) (collectively, “Plaintiffs”)

hereby submit, in support of their Second Motion for Summary Judgment, this Second

Supplemental Statement of Material Facts1 as to which there is no genuine issue to be tried.




1
 Plaintiffs filed an original Statement of Material Facts (Dkt. 118-2) (“SMF”) and Supplemental
Statement of Material Facts (155-1). The facts contained in this Second Supplemental Statement
of Material Facts are additional to the already-developed record. Plaintiffs also have relied on
and cited to their prior statements of material facts in support of the Second Motion for Summary
Judgment.
        Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 3 of 62



                                              TABLE OF CONTENTS

I.     Plaintiffs Own Copyrights In The 217 Standards At Issue In This Motion.........................1
II.    PRO’s Ongoing Infringement of Plaintiffs’ Works .............................................................2
       A.        PRO’s Postings To Internet Archive After Remand From The D.C. Circuit ..........2
       B.        PRO Did Not Fix The Errors In Its Versions of Plaintiffs’ Standards.....................3
       C.        PRO Continues To Use Plaintiffs’ Marks................................................................4
       D.        PRO’s Changes To Its “Disclaimers” Are Insufficient............................................6
III.   PRO’s Failure To Follow The D.C. Circuit’s Decision .......................................................7
       A.        PRO Essentially Did Nothing In Response To The D.C. Circuit’s Decision ..........7
       B.        PRO Has Failed To Identify Correct Citations That Incorporate The
                 Works By Reference ................................................................................................8
       C.        PRO Copies And Distributes Plaintiffs’ Works, Regardless Of Whether
                 They Are Essential To Comply With Any Legal Duty..........................................22
IV.    PRO’s Conduct Harms Plaintiffs’ Actual And Potential Markets; And An
       Injunction Is Necessary ......................................................................................................44
       A.        Plaintiffs Distribute Their Standards, Provide Free Read-Only Access,
                 And Other Informational Resources ......................................................................44
       B.        PRO’s Posting Of Its Versions Of Plaintiffs’ Works Online Is
                 Substitutional And Harmful ...................................................................................47
       C.        PRO Does Not Make Use of Internet Archive’s Features That Would
                 Protect Plaintiffs’ Standards ..................................................................................56
       D.        Injunctive Relief Is Necessary ...............................................................................56
        Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 4 of 62



I.     PLAINTIFFS OWN COPYRIGHTS IN THE 217 STANDARDS AT ISSUE IN THIS MOTION2

                                   ASTM’s Copyrighted Works

       1.       ASTM has obtained copyright registration certificates that cover its 191 standards

at issue in this motion. Declaration of Jane W. Wise, filed concurrently herewith, (“Wise Decl.”)

¶¶ 2, 31-149, Exs. 30-148; Declaration of Thomas O’Brien, previously filed at Dkt. 118-7,

(“O’Brien Decl.”) ¶¶ 5-12, Exs. 1-4.

       2.       Specifically, ASTM is the claimant for the works appearing in Annex A

(collectively, the “ASTM Standards”). Wise Decl. ¶¶ 2, 31-150, Exs. 30-149; O’Brien Decl. ¶¶ 5-

12, Exs. 1-4.

       3.       Each and every standard, edition, title, year of the Annual ASTM Book of

Standards (“BOS”), and copyright registration number appearing in Annex A is true and correct

as shown in the corresponding exhibits. Wise Decl. ¶¶ 2-150, Exs.1-149; O’Brien Decl. ¶¶ 5-12,

Exs. 1-4.

       4.       The specified edition of each ASTM Standard identified in Annex A was originally

published in the BOS (identified by year) in the corresponding row of Annex A. Wise Decl. ¶¶ 2-

33, 35-57, 59-137, 139-150, Exs. 1-32, 34-56, 58-136, 138-149; O’Brien Decl. ¶¶ 7-12, Exs. 3-4.

       5.       Each BOS identified in Annex A is the subject of the copyright registration

identified in the corresponding row of Annex A. Wise Decl. ¶¶ 2-33, 35-57, 59-137, 139-150,

Exs. 1-32, 34-56, 58-136, 138-149; O’Brien Decl. ¶¶ 7-12, Exs. 3-4.

       6.       For each ASTM Standard where no BOS is identified, the standard is the subject of

the copyright registration identified in the corresponding row of Annex A. Wise Decl. ¶¶ 34, 58,

138, Exs. 33, 57, 137; O’Brien Decl. ¶¶ 5-6, Exs. 1-2.


2
  The 217 standards at issue in Plaintiffs’ motion for summary judgment are collectively referred
to herein as the “Works” or “Plaintiffs’ Works.”


                                                1
         Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 5 of 62



        7.      The registrations whose numbers appear in bold Annex A were effective within 5

years of the date of first publication identified in the registration certificate. Wise Decl. ¶¶ 2-33,

35-57, 59-65, 67-149, Exs. 1-32, 34-56, 58-148; O’Brien ¶¶ 7-11, Exs. 3-4.

        8.      The published version of each ASTM Standard includes a copyright notice alerting

the public to the fact that the copyright is owned by ASTM. O’Brien Decl. ¶ 11.

                                    NFPA’s Copyrighted Works

        9.      NFPA has obtained copyright registration certificates for its 23 standards at issue

in this motion, each within five years of publication. Declaration of Dennis J. Berry, previously

filed at Dkt. 118-3, (“Berry Decl.”) ¶¶ 2-3, Exs. A-B; Supplemental Declaration of James Pauley

Declaration, filed concurrently herewith, (“Supp. Pauley Decl.”) ¶¶ 6-24, Exs. W-OO (certificates

of registration).

                                  ASHRAE’s Copyrighted Works

        10.     ASHRAE has obtained copyright registration certificates for its 3 standards at issue

in this motion, each within five years of publication.         Declaration of Stephanie Reiniche,

previously filed at Dkt. 118-10, (“Reiniche Decl.”) ¶ 15, Exs. 3-5.

II.     PRO’S ONGOING INFRINGEMENT OF PLAINTIFFS’ WORKS

        A.      PRO’s Postings To Internet Archive After Remand From The D.C. Circuit

        11.     Following the D.C. Circuit remand in July 2018, Defendant Public.Resource.Org

(“PRO”) “reposted the standards at issue . . . to the Internet Archive” website. Wise Decl. ¶ 165,

Ex. 164 at Interrog. 22.

        12.     PRO had previously, at the Court’s suggestion (and prior to the injunction),

removed Plaintiffs’ standards from its website and the Internet Archive website in November 2015.

SMF ¶ 186.




                                                  2
        Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 6 of 62



       B.      PRO Did Not Fix The Errors In Its Versions of Plaintiffs’ Standards

       13.     During his deposition, Mr. Malamud claimed that if he were notified of any

mistakes, he would do a rigorous quality assurance check and correct any mistakes. SMF ¶ 217

(citing Declaration of Jordana Rubel, previously filed at Dkt. 118-12, (“Rubel Decl.”). ¶ 6, Ex. 3

(C. Malamud Dep. at 140:19-25).

       14.     Well over three years have passed since Plaintiffs notified Mr. Malamud of errors

in his postings. Nonetheless, PRO never corrected most of these mistakes, instead reposting

versions of standards which he previously admitted were not acceptable. SMF ¶ 216 (citing

Rubel Decl. ¶ 6, Ex. 3 (C. Malamud Dep. at 140:19-141:6)).

       15.     For example, during Mr. Malamud’s deposition, Plaintiffs notified him that the

HTML version of ASTM D86-07 he had posted contained a number of errors, including text and

numbers that differ from the information in the authentic versions of Plaintiffs’ standards. SMF

¶ 215 (citing Rubel Decl. ¶ 6, Ex. 3 (C. Malamud Dep. at 127:4-139:8)).

       16.     PRO has not fixed those errors to its HTML version of ASTM D86-07. Wise

Decl. ¶ 166, Ex. 165.

       17.     Plaintiffs also alerted PRO to a number of errors in the HTML posting of the 2011

edition of the National Electrical Code (“NEC”) that distort the meaning of substantive

provisions of the standard that were written to protect human safety and prevent property

damage, including but not limited to erroneously using the letter “M” (an abbreviation for

meters) rather than the letters “I” and “N” (an abbreviation for inches). SMF ¶ 219 (citing

Declaration of James Pauley filed at Dkt. 118-8, (“Pauley Decl.”) ¶ 54).

       18.     PRO has not reposted its version of the 2011 NEC in HTML form, but almost all

of those precise errors remain in its Full Text posting of the 2011 NEC. Supp. Pauley Decl. ¶ 39;

Wise Decl. ¶ 167, Ex. 166.


                                                3
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 7 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 8 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 9 of 62
         Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 10 of 62



Wise Decl. ¶ 166, Ex. 165.

         29.   This “disclaimer” appears in approximately the same typeface and size as the rest

of the document. Id.

III.     PRO’S FAILURE TO FOLLOW THE D.C. CIRCUIT’S DECISION

         A.    PRO Essentially Did Nothing In Response To The D.C. Circuit’s Decision

         30.   Plaintiffs’ interrogatories asked PRO to identify the authority and portions of

standards that it contended impose binding legal obligations; but PRO did not do any analysis to

determine “with specificity each portion(s) of the Standard at Issue that PRO asserts imposes a

legal obligation on an individual or entity.” See generally Wise Decl. ¶ 165, Ex. 164 at Interrogs.

17-21.

         31.   PRO disavowed any obligation to do any analysis of the standards to support its

fair use defense: “The entirety of each standard listed [at issue in this litigation] is incorporated

by reference into the law. Public Resource is not an attorney and does not provide legal advice,

and cannot provide advice regarding what legal obligations an individual or entity may face as a

result of hundreds of different federal, state, and local laws.” Wise Decl. ¶ 165, Ex. 164 at Interrog.

19.

         32.   In response to Plaintiffs’ interrogatories regarding PRO’s basis for copying and

distributing every portion of Plaintiffs’ standards “verbatim,” PRO explained that “[t]he entirety

of each standard [at issue in this litigation] is incorporated by reference into the law, and it is

therefore necessary to reproduce the entire standard verbatim in order to accurately state what the

law is.” Wise Decl. ¶ 165, Ex. 164 at Interrog. 21.3


3
 Standards often incorporate other standards by reference. See infra ¶ 69. PRO’s answer does
not explain how it would distinguish between standards that are incorporated by reference
directly by a regulation and the numerous additional standards that are incorporated by reference
within the standards of other related standards.


                                                  7
        Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 11 of 62



       B.      PRO Has Failed To Identify Correct Citations That Incorporate The Works
               By Reference

                             Incorrect Citations re: ASTM’s Standards

       33.     ASTM standards are reviewed on a 5 year schedule. Declaration of James Thomas,

previously filed at Dkt. 118-11, (“James Thomas Decl.”) ¶ 33. ASTM publishes an Annual Book

of ASTM Standards that is composed of a number of volumes and includes the then-current version

of each of its standards. O’Brien Decl. ¶ 7.

       34.     Each ASTM standard has a unique designation comprised of a capital letter

classification A-G which designates the general classification of the standard (e.g., standards

beginning with “A” address ferrous metals). O’Brien Decl. Ex. 3 at 1349.

       35.     In each serial designation, the number following the dash indicates the year of

original adoption as a standard, or the year of the standard’s last revision. Id. Standards that have

been reapproved without change are indicated by the year of last reapproval in parentheses as part

of the designation number (e.g., C5-79 (1997) indicates that C5 was reapproved in 1997). Id. A

letter following this number indicates more than one revision during that year (e.g., A106-04b

indicates the second revision in 2004 to A106). Id. A superscript epsilon indicates an editorial

change since the last revision or reapproval (e.g., A36-97ae1 indicates the first editorial revision of

the 1997 version of A36). Id. If a standard is written in acceptable metric units, the metric version

is indicated by the letter M (e.g., A369M-92 indicates that this version of A389 contains metric

units). Id. When ASTM publishes standards in metric and inch-pound units it identifies the

standard with a dual designation (e.g., ASTM A369/A369M-92 identifies a dual standard). Id.

Regulations like the Code of Federal Regulations typically identify ASTM standards according

to this specific designation number. For example, 40 C.F.R. § 114.600 specifies the edition of




                                                  8
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 12 of 62



the ASTM standards incorporated by reference in 46 C.F.R. § 119.440, including B122/B122M-

95 and B96-93. See 40 C.F.R. § 114.600.

       36.        As discussed in detail below, PRO has reproduced and displayed at least 92

standards that have not been incorporated by the regulation(s) it identifies in its cover sheets:

             a.         ASTM A36 (1977ae): PRO identifies 24 C.F.R. § 200 as the incorporating
                        by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1. However, 24
                        C.F.R. § 200 does not reference this standard.

             b.         ASTM A36/A36M (1997ae1): PRO identifies 46 C.F.R. § 160.035-3(b)(2)
                        as the incorporating by reference regulations. Wise Decl. ¶ 153, Ex. 152 at
                        7. However, 46 C.F.R.§ 160.035 was removed and reserved. See 76 FR
                        62962, 62975, Oct. 11, 2011.

             c.         ASTM A82 (1979): PRO identifies 24 C.F.R. § 200, Subpart S as the
                        incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_
                        00092094; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex.
                        152 at 12. However, 24 C.F.R. § 200, Subpart S does not reference this
                        standard.

             d.         ASTM A106/A106 M (2004b): PRO identifies 49 C.F.R §. 192.113 as the
                        incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_
                        00079099; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19. However, 49 C.F.R.
                        § 192.113 references ASTM A106, not ASTM A106/A106 M (2004b). And
                        49 C.F.R. § 192.7, which identifies standards incorpotaed by reference,
                        references the 2010 version of ASTM A106/A106 M, not the 2004b
                        version.

             e.         ASTM A184 (1979): PRO identifies 24 C.F.R. § 200, Subpart S as the
                        incorporating by reference regulation. ¶ 153, Ex. 152 at 18. However, 24
                        C.F.R. § 200, Subpart S does not reference this standard.

             f.         ASTM A185 (1979): PRO identifies 24 C.F.R. § 200, Subpart S as the
                        incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_
                        00080317; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex.
                        152 at 23. However, 24 C.F.R. § 200, Subpart S does not reference this
                        standard.

             g.         ASTM A203/A203 M (1997): PRO identifies 46 C.F.R. § 54.05-20(b) as
                        the incorporating by reference regulation. ¶ 153, Ex. 152 at 31. However,
                        46 C.F.R. § 54.05-20(b) references ASTM A 203/A 203M-97 (Reapproved
                        2007)e1, not ASTM A203/A203 M (1997).




                                                  9
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 13 of 62



  h.       ASTM A242 (1979): PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_
           00082342; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex.
           152 at 36. However, 24 C.F.R. § 200, Subpart S does not reference this
           standard.

  i.       ASTM A285 (1978): PRO identifies 10 C.F.R. § 440 Appendix A and 24
           C.F.R. § 200 Appendix A as the incorporating by reference regulations.
           Wise Decl. ¶ 153, Ex. 152 at 40. However, 10 C.F.R. § 440 Appendix A
           and 24 C.F.R. 200 Appendix A do not reference this standard.

  j.       ASTM A307 (1978e): PRO identifies 24 C.F.R. § 200, Subpart S and 46
           C.F.R. 56.25-20(b) as the incorporating by reference regulation. Wise Decl.
           ¶ 151, Ex. 150 at PRO_ 00082371; Wise Decl. ¶ 165, Ex. 164 at Interrog.
           19; Wise Decl. ¶ 153, Ex. 152 at 45. However, 24 C.F.R. § 200, Subpart S
           does not reference this standard, and 46 C.F.R. § 56.25-20(b) references the
           1997 version of ASTM A307, not the 1978e version.

  k.       ASTM A325 (1979): PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_
           00082401; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex.
           152 at 51. However, 24 C.F.R.§ 200, Subpart S does not reference this
           standard.

  l.       ASTM A370-77e2: PRO identifies 49 C.F.R. § 179.102-1(a)(1) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 62.
           However, 49 C.F.R. § 179.102-1(a)(1) incorporates ASTM A370-94 not
           ASTM A370-77e2. 49 C.F.R. § 179.102-1(a)(1).

  m.       ASTM A441-79: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
           120. However, 24 C.F.R. § 200, Subpart S does not reference ASTM A441-
           79.

  n.       ASTM A449-78a: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
           124. However, 24 C.F.R. § 200, Subpart S does not reference ASTM A449-
           78a.

  o.       ASTM A475-78(1984)e1: PRO identifies 7 C.F.R. § 1755.370(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
           131. However, 7 C.F.R. § 1755.370(b) incorporates ASTM A476-78, not
           ASTM A475-78(1984)e1.

  p.       ASTM A490-79: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00088099; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶



                                    10
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 14 of 62



           153, Ex. 152 at 138. However, 24 C.F.R. § 200, Subpart S does not
           reference ASTM A490-79.

  q.       ASTM A496-78: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 165, Ex. 164 at
           Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at 148. However, 24 C.F.R. § 200,
           Subpart S does not reference ASTM A496-78.

  r.       ASTM A497-79: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 165, Ex. 164 at
           Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at 155. However, 24 C.F.R. § 200,
           Subpart S does not reference ASTM A497-79.

  s.       ASTM A500-78: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 165, Ex. 164 at
           Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at 163. However, 24 C.F.R. § 200,
           Subpart S does not reference ASTM A500-78.

  t.       ASTM A501-76: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00089127; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 171. However, 24 C.F.R. § 200, Subpart S does not
           reference ASTM A501-76.

  u.       ASTM A502-76: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00090524; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 180. However, 24 C.F.R. § 200, Subpart S does not
           reference ASTM A502-76.

  v.       ASTM A514-77: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
           186. However, 24 C.F.R. § 200, Subpart S does not reference ASTM A514-
           77.

  w.       ASTM A539-90a: PRO identifies 24 C.F.R. § 3280.705(b)(4) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00091622; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19. However, 24
           C.F.R. § 3280.705(b)(4) incorporates ASTM C539-99 not ASTM C539-
           90a. 24 C.F.R. § 3280.705(b)(4).

  x.       ASTM A570-79: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00091642; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 197. However, 24 C.F.R. § 200, Subpart S does not
           reference ASTM A570-79.




                                   11
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 15 of 62



  y.       ASTM A572-79: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation.     Decl. ¶ 153, Ex. 152 at
           202. However, 24 C.F.R. § 200, Subpart S does not reference ASTM A572-
           79.

  z.       ASTM A588-79a: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
           207. However, 24 C.F.R. § 200, Subpart S does not reference ASTM A588-
           79a.

  aa.      ASTM A611-72(1979): PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
           211. However, 24 C.F.R. § 200, Subpart S does not reference ASTM A611-
           72(1979).

  bb.      ASTM A615-79: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00091848; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 216. However, 24 C.F.R. § 200, Subpart S does not
           reference ASTM A615-79.

  cc.      ASTM A616-79: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
           224. However, 24 C.F.R. § 200, Subpart S does not reference ASTM A616-
           79.

  dd.      ASTM A617-79: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
           232. However, 24 C.F.R. § 200, Subpart S does not reference ASTM A617-
           79.

  ee.      ASTM B21-83b: PRO identifies 46 C.F.R. § 56.60-2 as the incorporating
           by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 246. However, 46
           C.F.R. § 56.60-2 incorporates B21-96. Additionally, 46 C.F.R. § 56.60-2
           only incorporates this standard with respect to certain copper alloys
           addressed in B21.

  ff.      ASTM B85-84: PRO identifies 46 C.F.R. § 56.60-2 as the incorporating
           by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 252. However, 46
           C.F.R. § 56.60-2 incorporates B85-96. 46 C.F.R. § 56.60-2. Additionally,
           46 C.F.R. § 56.60-2 only incorporates one table within ASTM B85-96—
           table X-2—and states that “[t]ension tests shall be performed to determine
           tensile strength, yield strength, and elongation” in accordance with the
           minimum value in X-2. Id. The remainder of the standard is unnecessary
           to determine the minimum value in X-2. Id. Table X-2 also contains values
           for sheer strength and fatigue strength that are unnecessary to understand
           the minimum value for the required tension tests. Id.



                                   12
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 16 of 62



  gg.      ASTM B580-79: PRO identifies 49 C.F.R. § 171.7 as the incorporating by
           reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_00093063; Wise
           Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at 318.
           However, 49 C.F.R. § 171.7 incorporates ASTM B580-79 reapproved in
           2000, not ASTM B580-79. 49 C.F.R. § 171.7.

  hh.      ASTM C5-79(1997): PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00093990; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 330. However, 24 C.F.R. § 200, Subpart S does not
           reference ASTM C5-79.

  ii.      ASTM C150-99a: PRO identifies 30 C.F.R. § 250.198 as the incorporating
           by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 334. However, 30
           C.F.R. § 250.198 incorporates ASTM C150-07, not ASTM C150-99a. 30
           C.F.R. § 250.198.

  jj.      ASTM C330-99: PRO identifies 30 C.F.R. § 250.901(a)(18) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00093937; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 378. However, 30 C.F.R. § 250.901(a)(18) incorporates
           ASTM C330-05, not ASTM C330-99. 30 C.F.R. § 250.901(a)(18).

  kk.      ASTM C509-84: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 384.
           However, 24 C.F.R. § 200, Subpart S does not reference ASTM C509-84.

  ll.      ASTM C516-80(1996)e1: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00094023; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 392. However, 24 C.F.R. § 200, Subpart S does not
           reference ASTM C516-80(1996)e1.

  mm.      ASTM C549-81(1995)e1: PRO identifies 10 C.F.R. § 440, Appendix A as
           the incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00094157; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 411. However, 10 C.F.R. § 440, Appendix A incorporates
           ASTM C549-81 reapproved in 1986, not ASTM C549-81(1995)e1. 10
           C.F.R. § 440, Appendix A.

  nn.      ASTM C564-70(1982): PRO identifies 24 C.F.R. § 3280.611(d)(5)(iv) as
           the incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 417.
           However, 24 C.F.R. § 3280.611(d)(5)(iv) incorporates ASTM C564-88 not
           ASTM C564-70(1982). 24 C.F.R. § 3280.611(d)(5)(iv).

  oo.      ASTM D86-07: PRO identifies 40 C.F.R. § 1065.710 as the incorporating
           by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_00106152;
           Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at 423.


                                    13
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 17 of 62



           However, 40 C.F.R. § 1065.710 incorporates ASTM D86-12, not ASTM
           D86-07. 40 C.F.R. § 1065.710.

  pp.      ASTM D512-89(1999): PRO identifies 40 C.F.R. § 136.3(a) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00104757; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 466. However, 40 C.F.R. § 136.3(a) incorporates ASTM
           D512a-04, D512b-04, and D512c-04 not ASTM D512-89(1999). 40 C.F.R.
           § 136.3(a).

  qq.      ASTM D814-95: PRO identifies 40 C.F.R. § 1051.245(e)(1) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00105881; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 493. However, 40 C.F.R. § 1051.245(e)(1) does not
           incorporate ASTM D814-95. 40 C.F.R. § 1051.245(e)(1).

  rr.      ASTM D975-07: PRO identifies 40 C.F.R. § 1065.710 as the incorporating
           by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 517. However, 40
           C.F.R. § 1065.710 incorporates ASTM D975-13a, not ASTM D975-07. 40
           C.F.R. § 1065.710.

  ss.      ASTM D1246-95(1999): PRO identifies 40 C.F.R. § 136.3(a), Table IB as
           the incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 546.
           However, 40 C.F.R. § 136.3(a), Table IB incorporates ASTM D1246-05,
           not ASTM D1246-95(1999). 40 C.F.R. § 136.3(a), Table IB.

  tt.      ASTM D1481-93(1997): PRO identifies 40 C.F.R. § 136.3(a), Table IC as
           the incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 599.
           However, 40 C.F.R. § 136.3(a), Table IC does not incorporate ASTM
           D1481-93(1997). 40 C.F.R. § 136.3(a), Table IC.

  uu.      ASTM D1518-85 (1998)e1: PRO identifies 46 C.F.R. § 160.174-17(f) as
           the incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00095007; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 606. However, 46 C.F.R. § 160.174-17(f) incorporates
           ASTM D1518-85 reapproved in 1990, not ASTM D1518-85 (1998)e1. 46
           C.F.R. § 160.174-17(f).

  vv.      ASTM D1785-86: PRO identifies 46 C.F.R. § 56.01-2 as the incorporating
           by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 661. However, 46
           C.F.R. § 56.01-2 does not reference ASTM D1785-86. 46 C.F.R. § 56.01-
           2.

  ww.      ASTM D1890-96: PRO identifies 40 C.F.R. § 136.3(a) as the incorporating
           by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 678. However, 40
           C.F.R. § 136.3(a) does not reference ASTM D1890-96. 40 C.F.R. §
           136.3(a).



                                    14
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 18 of 62



  xx.      ASTM D2036-98: PRO identifies 40 C.F.R. § 136.3(a), Table 1B as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 742.
           However, 40 C.F.R. § 136.3(a), Table 1B incorporates a different version
           of ASTM D2036. 40 C.F.R. § 136.3(a), Table 1B incorporates ASTM
           D2036-09(A) and (B), not ASTM D2036-98. 40 C.F.R. § 136.3(a), Table
           1B.

  yy.      ASTM D2163-91 (1996): PRO identifies 40 C.F.R. § 86.1313-94(f)(3) as
           the incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 763.
           However, 40 C.F.R. § 86.1313-94 is reserved by 79 FR 23704 and does not
           reference ASTM D2163-91 (1996). 40 C.F.R. § 86.1313-94.

  zz.      ASTM D2986-95a (1999): PRO identifies 40 C.F.R. § 86.1310-
           2007(b)(7)(i)(A) as the incorporating by reference regulation. Wise Decl.
           ¶ 153, Ex. 152 at 861. However, 40 C.F.R. § 86.1310-2007 is reserved by
           79 FR 23704 and does not reference ASTM D2986-95a (1999). 40 C.F.R.
           § 86.1310-2007.

  aaa.     ASTM D3120-96: PRO identifies 40 C.F.R. § 80.46(a)(3)(iii) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00103410; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 868. However, 40 C.F.R. § 80.46 incorporates a different
           version of ASTM D3120. 40 C.F.R. § 80.46 incorporates ASTM D3120-
           08, not ASTM D3120-96. 40 C.F.R. § 80.46.

  bbb.     ASTM D5257-97: PRO identifies 40 C.F.R. § 136.3(a) as the incorporating
           by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_00104786;
           Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at
           1017. However, 40 C.F.R. § 136.3(a) incorporates ASTM D5257-11, not
           ASTM D5257-97. 40 C.F.R. § 136.3(a).

  ccc.     ASTM D5373-93 (1997): PRO identifies 40 C.F.R. § 75, Appendix G as
           the incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00104803; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 1025. However, 40 C.F.R. § 75, Appendix G incorporates
           a different version of ASTM D5373. 40 C.F.R. § 75, Appendix G
           incorporates ASTM D5373-02 (2007), not ASTM D5373-93 (1997). 40
           C.F.R. § 75, Appendix G.

  ddd.     ASTM D5489-96a: PRO identifies 16 C.F.R. § 423.8(g) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1031.
           However, 16 C.F.R. § 423.8(g) incorporates ASTM D5489-96c, not ASTM
           D5489-96a. 16 C.F.R. § 423.8(g).

  eee.     ASTM E23-82: PRO identifies 46 C.F.R. § 56.50-105(a)(1)(ii) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00106690; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶



                                    15
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 19 of 62



           153, Ex. 152 at 1122. However, 46 C.F.R. § 56.50-105(a)(1)(ii)
           incorporates a different version of ASTM E23. 46 C.F.R. § 56.50-
           105(a)(1)(ii) incorporates ASTM E23-96, not ASTM E23-82. 46 C.F.R. §§
           56.50-105(a)(1)(ii); 56.01-2(e)(68).

  fff.     ASTM E145-94e1: PRO identifies 40 C.F.R. § 63.14 as the incorporating
           by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_00106516;
           Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at
           1182. However, 40 C.F.R. § 63.14(h)(103) incorporates ASTM E145-94
           (2001), not ASTM E145-94e1. 40 C.F.R. § 63.14(h)(103).

  ggg.     ASTM E283-91 (1999): PRO identifies 10 C.F.R. § 434.402.2 and 24
           C.F.R. § 200, Appendix A as the incorporating by reference regulations.
           Wise Decl. ¶ 151, Ex. 150 at PRO_00106751; Wise Decl. ¶ 165, Ex. 164 at
           Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at 1223. However, 10 C.F.R. §
           434.402.2 does not reference ASTM E 283, and 24 C.F.R. § 200, Appendix
           A incorporates ASTM E283-91, not ASTM E283-91 (1999).

  hhh.     ASTM E408-71: PRO identifies 16 C.F.R. § 460.5(b) as the incorporating
           by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_00106805;
           Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at
           1230. However, 16 C.F.R. § 460.5(b) incorporates ASTM E408-71,
           reapproved in 2002, not ASTM E408-71. 16 C.F.R. § 460.5(b).

  iii.     ASTM E424-71: PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00106810; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 1235. However, 24 C.F.R. § 200, Subpart S does not
           reference ASTM E424-71. 24 C.F.R. § 200, Subpart S.

  jjj.     ASTM E606-80: PRO identifies 24 C.F.R. § 200.946 as the incorporating
           by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_00106820;
           Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at
           1244. However, 24 C.F.R. § 200.946 does not reference ASTM E606-80.
           24 C.F.R. § 200.946.

  kkk.     ASTM E695-79 (1997)e1: PRO identifies 24 C.F.R. § 200.946(a)(1)(viii)
           as the incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00106851; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 1273. However, 24 C.F.R. § 200.946(a)(1)(viii)
           incorporates ASTM E 695-79, reapproved in 1991, not ASTM E695-79
           (1997)e1. 24 C.F.R. § 200.946(a)(1)(viii).

  lll.     ASTM E711-87 (1992): PRO identifies 40 C.F.R. § 63, Subpart DDDDD,
           Table 6 as the incorporating by reference regulation. Wise Decl. ¶ 151, Ex.
           150 at PRO_00106859; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise
           Decl. ¶ 153, Ex. 152 at 1279. However, 40 C.F.R. § 63, Subpart DDDDD



                                   16
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 20 of 62



           cites ASTM E711-87, reapproved in 2004, not ASTM E711-87 (1992). 40
           C.F.R. §§ 63, Subpart DDDDD; 63.14(h)(108).

  mmm.     ASTM E776-87 (1992): PRO identifies 40 C.F.R. § 63, Subpart DDDDD,
           Table 6 as the incorporating by reference regulation. Wise Decl. ¶ 151, Ex.
           150 at PRO_00106908; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise
           Decl. ¶ 153, Ex. 152 at 1300. However, 40 C.F.R. § 63, Subpart DDDDD,
           Table 6 incorporates ASTM E776-87, reapproved in 2009, not ASTM
           E776-87 (1992). 40 C.F.R. §§ 63, Subpart DDDDD; 63.14(h)(109).

  nnn.     ASTM E885-88: PRO identifies 40 C.F.R. § 63, Subpart DDDDD, Table
           6 as the incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152
           at 1308. However, 40 C.F.R. § 63, Subpart DDDDD, Table 6 does not
           reference ASTM E885-88. 40 C.F.R. § 63, Subpart DDDDD, Table 6.

  ooo.     ASTM E1337-90 (1996): PRO identifies 49 C.F.R. §§ 571.105, S6.9.2(a)
           as the incorporating by reference regulations. Wise Decl. ¶ 153, Ex. 152 at
           1336. However, 49 C.F.R. §§ 571.105 and 571.5 incorporate ASTM
           E1337-90, reapproved in 2008, not ASTM E1337-90 (1996). 49 C.F.R. §§
           571.105(a), (b); 571.5(d)(39).

  ppp.     ASTM F462-79 (1999): PRO identifies 24 C.F.R. § 200, Subpart S as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00107383; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19. However, 24
           C.F.R. § 200, Subpart S does not reference ASTM F462-79 (1999). 24
           C.F.R. § 200, Subpart S.

  qqq.     ASTM F478-92 (1999): PRO identifies 29 C.F.R. § 1910.137(b)(2)(ix) as
           the incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00107415; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 1343. However, 29 C.F.R. § 1910.137(b)(2)(ix)
           incorporates a different version of ASTM F478.           29 C.F.R. §
           1910.137(b)(2)(ix) incorporates ASTM F478-09, not ASTM F478-92
           (1999).

  rrr.     ASTM F631-80 (1985): PRO identifies 33 C.F.R. § 156.40 as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1349.
           However, 33 C.F.R. § 156.40 does not exist; 33 C.F.R. § 156.400 does not
           reference any ASTM standard, and 33 C.F.R. § 156.106(e)(1) incorporates
           a different version of ASTM F631. 33 C.F.R. § 156.106(e)(1) incorporates
           ASTM F631-93, not ASTM F631-80 (1985).

  sss.     ASTM F682-82a (1988): PRO identifies 46 C.F.R. § 56.01-2 as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1361.
           However, 46 C.F.R. § 56.01-2 incorporates ASTM F682-82a, reapproved
           in 2008, not ASTM F682-82a (1988). 46 C.F.R. § 56.01-2(e)(69).




                                   17
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 21 of 62



  ttt.     ASTM F715-81 (1986): PRO identifies 33 C.F.R. § 154.106 as the
           incorporating by reference regulations. Wise Decl. ¶ 153, Ex. 152 at 1368.
           However, both 33 C.F.R. §§ 155, Appendix B and 154.106 incorporate a
           different version of ASTM F715. 33 C.F.R. §§ 155, Appendix B and
           154.106 incorporate ASTM F715-95, not ASTM F715-81 (1986). 33
           C.F.R. §§ 155.140(c)(2); 155, Appendix B; 154.106(e)(2).

  uuu.     ASTM F722-82 (1988): PRO identifies 33 C.F.R. §§ 155.140 as the
           incorporating by reference regulations. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00107471; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 1377. However, 33 C.F.R. §§ 155.140 does not reference
           ASTM F722, and 33 C.F.R. § 154, Appendixes A and B incorporate ASTM
           F722-82, reapproved in 2008, not ASTM F722-82 (1988). 33 C.F.R. § 154,
           Appendix A, B; 154.106(e)(3).

  vvv.     ASTM F808-83 (1988)e1: PRO identifies 33 C.F.R. § 154, Appendix C,
           6.3.1 as the incorporating by reference regulation. Wise Decl. ¶ 151, Ex.
           150 at PRO_00107483; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise
           Decl. ¶ 153, Ex. 152 at 1389. However, 33 C.F.R. § 154, Appendix C cites,
           but does not incorporate by reference, “Item 26 in ASTM F 808.” 33 C.F.R.
           § 154, Appendix C. ASTM F808-83 is also not included amongst the
           ASTM standards incorporated by reference in 33 C.F.R. § 154.106.

  www.     ASTM F1006-86 (1997): PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00107009; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 1403. However, 46 C.F.R. § 56.60-1(b) incorporates ASTM
           F1006-86, reapproved in 2008, not ASTM F1006-86 (1997). 46 C.F.R. §§
           56.60-1(b), 56.60-2(e)(70).

  xxx.     ASTM F1007-86 (1996)e1: PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1408.
           However, 46 C.F.R. § 56.60-1(b) incorporates ASTM F1007-86,
           reapproved in 2007, not ASTM F1007-86 (1996)e1. 46 C.F.R. §§ 56.60-
           1(b), 56.60-2(e)(70).

  yyy.     ASTM F1020-86 (1996)e1: PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1420.
           However, 46 C.F.R. § 56.60-1(b) incorporates ASTM F1020-86,
           reapproved in 2011, not ASTM F1020-86 (1996)e1. 46 C.F.R. §§ 56.60-
           1(b), 56.01-2(e)(72).

  zzz.     ASTM F1120-87 (1998): PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1424.
           However, 46 C.F.R. § 56.60-1(b) incorporates ASTM F1120-87,
           reapproved in 2010, not ASTM F1120-87 (1998). 46 C.F.R. §§ 56.60-1(b),
           56.01-2(e)(73).


                                   18
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 22 of 62



  aaaa.    ASTM F1121-87 (1998): PRO identifies 33 C.F.R. § 126.15(a)(5) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00107047; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 1433. However, 33 C.F.R. § 126.15(a)(5) incorporates
           ASTM F1121-87, reapproved in 2010, not ASTM F1121-87 (1998). 33
           C.F.R. §§ 126.15(a)(5), 126.5(b).

  bbbb.    ASTM F1122-87 (1998): PRO identifies 33 C.F.R. § 154.500(d)(3) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00107055; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
           153, Ex. 152 at 1437. However, 33 C.F.R. § 154.500(d)(3) incorporates
           ASTM F1122-87, reapproved in 1992, not ASTM F1122-87 (1998). 33
           C.F.R. §§ 154.500(d)(3), 154.106(e)(4).

  cccc.    ASTM F1123-87 (1998): PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1451.
           However, 46 C.F.R. § 56.60-1(b) incorporates ASTM F1123-87,
           reapproved in 2010, not ASTM F1123-87 (1998). 46 C.F.R. §§ 56.60-1(b),
           56.01-2(e)(74).

  dddd.    ASTM F1139-88 (1998): PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00107074; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19. However, 46
           C.F.R. § 56.60-1(b) incorporates ASTM F1139-88, reapproved in 2010, not
           ASTM F1139-88 (1998). 46 C.F.R. §§ 56.60-1(b), 56.01-2(e)(75).

  eeee.    ASTM F1172-88 (1998): PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1481.
           However, 46 C.F.R. § 56.60-1(b) incorporates ASTM F1172-88,
           reapproved in 2010, not ASTM F1172-88 (1998). 46 C.F.R. §§ 56.60-1(b),
           56.01-2(e)(76).

  ffff.    ASTM F1199-88 (1998): PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1523.
           However, 46 C.F.R. § 56.60-1(b) incorporates ASTM F1199-88,
           reapproved in 2010, not ASTM F1199-88 (1998). 46 C.F.R. §§ 56.60-1(b),
           56.01-2(e)(78).

  gggg.    ASTM F1200-88 (1998): PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
           PRO_00107162; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19. However, 46
           C.F.R. § 56.60-1(b) incorporates ASTM F1200-88, reapproved in 2010, not
           ASTM F1200-88 (1998). 46 C.F.R. §§ 56.60-1(b), 56.01-2(e)(79).

  hhhh.    ASTM F1201-88 (1998): PRO identifies 46 C.F.R. § 56.60-1(b) as the
           incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1528.
           However, 46 C.F.R. § 56.60-1(b) incorporates ASTM F1201-88,



                                   19
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 23 of 62



                            reapproved in 2010, not ASTM F1201-88 (1998). 46 C.F.R. §§ 56.60-1(b),
                            56.01-2(e)(80).

             iiii.          ASTM F1271-90 (1995)e1: PRO identifies 46 C.F.R. § 39.20-9(c)(1) as the
                            incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
                            PRO_00241177; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
                            153, Ex. 152 at 1534. However, 46 C.F.R. § 39.20-9(c)(1) does not exist,
                            and 46 C.F.R. § 39.2009(a)(3) incorporates a different version of ASTM
                            F1271. 46 C.F.R. § 39.2009(a)(3) incorporates a different version of ASTM
                            F1271. 46 C.F.R. § 39.2009(a)(3) incorporates ASTM F1271-89, not
                            ASTM F1271-90 (1995)e1. 46 C.F.R. §§ 39.2009(a)(3), 39.1005(d)(2).

             jjjj.          ASTM F1273-91 (1996)e1: PRO identifies 46 C.F.R. § 32.20-10 as the
                            incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
                            PRO_00107183; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
                            153, Ex. 152 at 1540. However, 46 C.F.R. § 32.20-10 incorporates ASTM
                            F1273-91, reapproved in 2007, not ASTM F1273-91 (1996)e1. 46 C.F.R.
                            §§ 32.20-10, 32.01-1(c)(2).

             kkkk.          ASTM F1323-98: PRO identifies 46 C.F.R. § 63.25-9 as the incorporating
                            by reference regulation. Wise Decl. ¶ 151, Ex. 150 at PRO_00107247;
                            Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶ 153, Ex. 152 at
                            1576. However, 46 C.F.R. § 63.25-9(a) incorporates a different version of
                            ASTM F1323. 46 C.F.R. § 63.25-9(a) incorporates ASTM F1323-2001,
                            not ASTM F1323-98. 46 C.F.R. §§ 63.25-9(a), 63.05-1(d)(1).

             llll.          ASTM F1471-93: PRO identifies 40 C.F.R. § 86.1310-2007(b)(1)(iv)(B)
                            as the incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
                            1585. However, 40 C.F.R. § 86.1310-2007 is reserved by 79 FR 23704 and
                            does not reference ASTM F1471. 40 C.F.R. § 86.1310-2007.

             mmmm.          ASTM F1546/F1546M-96: PRO identifies 46 C.F.R. § 162.027-3(a) as
                            the incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at
                            1599.     However, 46 C.F.R. § 162.027-3(a) incorporates ASTM
                            F1546/F1546 M-96, reapproved in 2012, not ASTM F1546/F1546M-96. 46
                            C.F.R. §§ 162.027-3(a); 162.027-2(b)(1).

             nnnn.          ASTM G154-00a: PRO identifies 49 C.F.R. § 571.106, S12.7(b) as the
                            incorporating by reference regulation. Wise Decl. ¶ 153, Ex. 152 at 1631.
                            However, 49 C.F.R. § 571.106 incorporates ASTM G154-00, not ASTM
                            G154-00a. 49 C.F.R. §§ 571.106, 571.5(d)(38).

                                  Incorrect Citations re: NFPA’s Standards

       37.           Additionally, PRO’s posting of the 2000 edition of NFPA 101 states that it is posted

“By Authority of the Code of Federal Regulations: 59 C.F.R. 130.” Wise Decl. ¶ 168, Ex. 167 at



                                                      20
        Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 24 of 62



1. The Code of Federal Regulations, however, currently spans only Titles 1 to 50; there is no Title

59.        See     Code    of    Federal    Regulations    (Annual     Edition),   available     at

https://www.govinfo.gov/app/collection/C.F.R.

        38.      Similarly, PRO’s postings on the Internet Archive often point to outdated

regulations, with no information that the regulation has been superseded. For example, PRO’s

posting of the 2005 edition of NFPA 70 says it is posted “By Authority of the Code of Federal

Regulations: 49 C.F.R. 192.189(c).” Wise Decl. ¶ 168, Ex. 167 at 2. That section provides that

“[e]lectrical equipment in vaults must conform to the applicable requirements of Class 1, Group

D, of the National Electrical Code, NFPA-70 (incorporated by reference, see § 192.7).” Section

192.7(h), however, incorporates the 2011, not the 2005, edition of NFPA 70. 49 C.F.R. §

192.7(h)(4).

        39.      Likewise, PRO’s copy of the 2003 NFPA 30 states that it is posted “By Authority

of the Code of Federal Regulations: 49 C.F.R. 192.” Wise Decl. ¶ 168, Ex. 167 at 3. Section

192.7 of Title 49 incorporates the 2012 edition of NFPA 30, but not the 2003 edition. 49 C.F.R. §

192.(h)(1).

        40.      PRO’s posting of the 2005 NFPA 99 contains the same error, telling readers it is

posted “By Authority of the Code of Federal Regulations: 38 C.F.R. 51.200(b)(4),” Wise Decl.

¶ 168, Ex. 167 at 4, even though that section references the 2012 edition of NFPA 99. 38 C.F.R.

§ 51.200(i)(2)(ii).

                           Incorrect Citations re: ASHRAE’s Standards

        41.      In addition, PRO’s posting of ASHRAE Standard 90.1-2004 on the Internet

Archive states that is has been incorporated by reference in Minnesota, Maine and Nevada, Wise

Decl. ¶ 170, Ex. 169 at 1, but those states’ codes are actually based on a different standard, the




                                                21
          Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 25 of 62



International Energy Conservation Code (“IECC”), for which compliance with ASHRAE 90.1 is

just an alternative compliance option, Wise Decl. ¶ 171, Ex. 170.

          42.     The same is true with PRO’s posting of ASHRAE Standard 90.1-2007, which

asserts that the standard has been incorporated in Illinois and California, ¶ 170, Ex. 169 at 2, which

both have adopted the IECC rather than 90.1 or created their own codes that are more stringent

than even later versions of 90.1 (that postdate what PRO has posted), Wise Decl. ¶ 171, Ex. 170.

          43.     PRO’s postings on Internet Archive also point to instances where the statute or

regulation incorporating the standard triggers an obligation for a government actor but not for

individuals. For instance, PRO’s postings of ASHRAE 90.1-2004 and ASHRAE 90.1-2007 both

reference 10 C.F.R. § 433.4, which states “[a]ll Federal agencies shall design new Federal

buildings” that meet the ASHRAE standards, but does not impose a similar requirement on private

actors. See Wise Decl. ¶ 170, Ex. 169.

          C.      PRO Copies And Distributes Plaintiffs’ Works, Regardless Of Whether They
                  Are Essential To Comply With Any Legal Duty

               ASTM Standards (And Portions Thereof) That Do Not Impose Legal Duties

          44.     Apart from the instances where PRO has redacted the ASTM logo discussed above,

PRO reproduced and displayed the full text of each of the ASTM Standards. Wise Decl. ¶¶ 151,

153, Exs. 150, 152; Rubel Decl. ¶ 5, Ex. 2 (Rule 30(b)(6) Dep. of Public Resource at 158:22-

159:6).

          45.     PRO posted in their entirety numerous standards that are incorporated by

regulations in such a manner as to be optional or references. For example, 40 C.F.R. § 86.113-

04(a)(1) incorporates ASTM D86-07, the “Standard Test Method for Distillation of Petroleum

Products and Liquid Fuels at Atmospheric Pressure.” But the regulation expressly provides that

ASTM D86 is a mere “reference procedure,” and that a regulated entity can comply with the



                                                 22
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 26 of 62



codified requirements by meeting “substantially equivalent specifications approved by the EPA

Administrator.” See 40 C.F.R. § 86.113-04(a)(1).

       46.    Similarly, PRO identifies 40 C.F.R. Appendix D to Part 75, the “Optional S02

Emmissional Data Protocol for Gas-Fired and Oil-Fired Units” as the regulation incorporating

ASTM standard D1217-93, the “Standard Test Method for Density and Relative Density (Specific

Gravity) of Liquids by Bingham Pycnometer.” This regulation incorporates the standard to be

optional; Subsection 2.2.4.3(d) expressly provides an alternative procedure for sampling oil from

shipment tanks or containers and testing samples for density, of which D1217-93 is just one. See

40 C.F.R. Appendix D to Part 75.

       47.    This is true for other ASTM Works as well. For instance:

              a.      ASTM F715-95: PRO identifies 33 C.F.R. § 155, Appendix B, 2.4 as the
                      regulation that incorporates ASTM F715-95, the “Standard Test Methods
                      for Coated Fabrics Used for Oil Spill Control and Storage.” Wise Decl. ¶
                      153, Ex. 152 at 1368. This regulation expressly states that testing must be
                      in accordance with either ASTM F715 “or other tests approved by the Coast
                      Guard.”

              b.      ASTM F1321-92: PRO identifies 46 C.F.R. § 28.535(d) as the regulation
                      that incorporates ASTM F1321, the “Standard Guide for Conducting a
                      Stability Test (Lightweight Survey and Inclining Experiment) to Determine
                      Light Ship Displacement and Centers of Gravity of a Vessel.” Wise Decl.
                      ¶ 153, Ex. 152 at 1546. This regulation expressly states that ASTM F1321
                      “may be used as guidance for any inclining test or deadweight survey
                      conducted under this section.”

              c.      ASTM A369-A369M-92, B42-96, B68-95, B75-97, B88-96, B111-95, B
                      315-93, and F1006: PRO identifies 46 C.F.R. § 56.60-1(b), as the
                      incorporating by reference regulation. Wise Decl. ¶ 151, Ex. 150 at
                      PRO_00085147, PRO_00092176, PRO_00092980, PRO_00093012,
                      PRO_00093103,           PRO_00093196,           PRO_00093301,           and
                      PRO_00107009; Wise Decl. ¶ 165, Ex. 164 at Interrog. 19; Wise Decl. ¶
                      153, Ex. 152 at 1403. The regulation contains a table of acceptable
                      commercial standards from American National Standards Institute, ASTM,
                      American Society for Mechanical Engineers, and several other SDOs that
                      are each considered to comply with the regulation. 46 C.F.R. § 56.60-
                      1(b). The regulation also contains a note indicating that: “The Coast Guard



                                               23
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 27 of 62



                      will consider use of alternative pipes, tubing, and fittings when it receives
                      certification of their mechanical properties.” 46 C.F.R. § 56.60-1(b).

       48.     On numerous occasions, PRO posted entire ASTM Standards, when only a portion

of those standards is actually incorporated by reference into law. For instance:

               a.     ASTM B122/B122M: PRO identifies 46 C.F.R. § 119.440 as the
                      incorporating by reference regulation, Wise Decl. ¶ 151, Ex. 150 at
                      PRO_00092264, but that regulation only incorporates B122/B122M with
                      respect to copper alloy C71500, one of eleven copper alloys addressed in
                      the standard. 46 C.F.R. § 119.440. The portions of the standard related to
                      the other ten copper alloys are unnecessary to understand the minimum
                      thickness for copper alloy C71500. See Wise Decl. ¶ 151, Ex. 150 at
                      PRO_00092264.

               b.     ASTM B85-96: PRO identifies 46 C.F.R. § 56.60-2 as the incorporating
                      by reference regulation, Wise Decl. ¶ 153, Ex. 152 at 252, but that
                      regulation only incorporates one table within ASTM B85-96—table X-2—
                      and states that “[t]ension tests shall be performed to determine tensile
                      strength, yield strength, and elongation” in accordance with the minimum
                      value in X-2. 46 C.F.R. § 56.60-2. The remainder of the standard is
                      unnecessary to determine the minimum value in X-2. See Wise Decl. ¶ 153,
                      Ex. 152 at 252. Table X-2 also contains values for sheer strength and fatigue
                      strength that are unnecessary to understand the minimum value for the
                      required tension tests. Id.

               c.     ASTM B283-96: PRO identifies 46 C.F.R. § 56.60-2 as the incorporating
                      by reference regulation, Wise Decl. ¶ 151, Ex. 150 at PRO_00092925, but
                      that regulation only requires that tension tests shall be performed to
                      determine tensile strength, yield strength, and elongation with the minimum
                      values listed in Table 3 of ASTM B283-96. 46 C.F.R. § 56.60-2. All
                      portions of the standard other than Table 3 are unnecessary to comply with
                      the regulation. Additionally, Table 3 provides Rockwell hardness
                      measurements, which are also unnecessary to understand the minimum
                      value required for other three measurements. See Wise Decl. ¶ 151, Ex. 150
                      at PRO_00092925.

               d.     ASTM E23: PRO identifies 46 C.F.R. § 56.50-105(a)(1)(ii) as the
                      incorporating by reference regulation, Wise Decl. ¶ 151, Ex. 150 at
                      PRO_00106690, but that regulation requires testing for low temperature
                      toughness using the Charpy V-notch specimen as shown in ASTM E23,
                      Figure 4. 46 C.F.R. 56.50-105(a)(1)(ii). Only Figure 4—no other part of
                      the standard—is necessary to determine the low temperature toughness. Id.




                                                24
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 28 of 62



               e.      ASTM E145-94 (2001): PRO identifies 40 C.F.R. § 63.14 as the
                       incorporating by reference regulation, Wise Decl. ¶ 151, Ex. 150 at
                       PRO_00106516, but Appendix A to Subpart PPPP of 40 C.F.R. § 63.14
                       references only forced draft oven types IIA or IIB. 40 C.F.R. § 63.14. The
                       ASTM E145-94 (2001) standard addresses other types of forced draft
                       ovens. See Wise Decl. ¶ 151, Ex. 150 at PRO_001065.

       49.     In addition, PRO posts certain ASTM Standards in their entirety, despite the fact

that the incorporation by reference has no direct legal effect on any private party’s conduct. As

just one example, ASTM A307 is incorporated by reference in 46 C.F.R. § 56.25-20(b), which

governs the design, construction, and installation of piping systems in marine vessels. The

regulation provides that, with respect to bolts used in ships’ and barges’ piping systems, “[w]hen

class 250 cast iron flanges are used or when class 125 cast iron flanges are used with ring gaskets,

the bolting material must be carbon steel conforming to ASTM A307 (incorporated by reference,

see 46 C.F.R. § 56.01-2), Grade B.” 46 C.F.R. § 56.25-20(b). The persons governed by the

regulation at issue—those who design, construct and install piping systems in marine vessels—do

not need access to ASTM A307 to comply with this regulation. They simply have to purchase

bolts that are designated as A307, Grade B bolts; they do not need to know how to manufacture

such bolts.

       50.     ASTM’s standards also contain numerous non-mandatory portions that are aids or

supplements to the standard. For example, ASTM’s Manual of Style contains certain sections that

must be included in each ASTM standard, such as the title of the standard. O’Brien Decl. Ex. 5 at

A-2. Other sections, are only included when the subject matter is pertinent to the document. Id.

       51.     ASTM standards may include the following non-mandatory sections:

               a.    Appendixes: “Additional information may be included in one or more
                     annexes or appendixes . . . . There are times when it is desirable to include in
                     a specification additional information for general use and guidance but which
                     does not constitute a mandatory part of the [standard]. Id. at B-8.




                                                25
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 29 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 30 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 31 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 32 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 33 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 34 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 35 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 36 of 62
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 37 of 62



ch. 5.7.1.4(C) at 58-15 (NFPA-PR0015096); Ex. L (NFPA 59, 2004 ed.) at ch. 5.5.2.6 at 59-13

(NFPA-PR0015228); Ex. M (NFPA 70, 1999 ed.) at ch. 240-23 at 70-76 (NFPA-PR0015342); Ex.

N (NFPA 70, 2005 ed.) at ch. 504.70 at 70-369 (NFPA-PR0016284); Ex. O (NFPA 70, 2008 ed.)

at ch. 517.77 at 70-441 (NFPA-PR0017137); Ex. P (NFPA 70, 2014 ed.) at ch. 324.56(A) at 70-

197 (NFPA-PR0098260); Ex. Q (NFPA 72, 2002 ed.) at ch. 11.3.7 at 72-105 (NFPA-PR0018525);

Ex. R (NFPA 99, 2005 ed.) at ch. 11.7.2.4 at 99-104 (NFPA-PR0018791); Ex. S (NFPA 101, 2000

ed.) at ch. 13.7.4.4.3 at 101-123 (NFPA-PR0019081); Ex. T (NFPA 101, 2003 ed.) at ch. 7.5.4.1.3

at 101-65 (NFPA-PR0019422); Ex. U (NFPA 101, 2006 ed.) at ch. 36.4.4.3.1 at 101-268 (NFPA-

PR0020039); Ex. V (NFPA 704, 2007 ed.) at ch. 4.1.5 at 704-5 (NFPA-PR0020217); Dubay Decl.

Ex. A (NFPA 70, 2011 ed.) at ch. 610.43(B) at 70-531 (NFPA-PR0018069).

       59.     Each of NFPA’s 23 standards at issue, provide that the specific provisions of the

NFPA standard are not the only way to comply with the law, using language that expressly allows

for other materials and methods for compliance that would be acceptable to the authority having

jurisdiction. See, e.g., Supp. Pauley Decl. Ex. I (NFPA 54, 2006 ed.) at ch. 1.4 at 54-8 (NFPA-

PR0014798) (“The provisions of this code are not intended to prevent the use of any material,

method of construction, or installation procedure not specifically prescribed by this code, provided

any such alternative is acceptable to the authority having jurisdiction.”).

       60.     Similar optional provisions appear throughout the standards. See Supp. Pauley

Decl. ¶ 26; Ex. A (NFPA 1, 2003 ed.) at ch. 1.4 (NFPA-PR0013044); Ex. B (NFPA 1, 2006 ed.)

at ch. 1.4 (NFPA-PR0013527); Ex. C (NFPA 10, 2002 ed.) at ch. 1.2.1 (NFPA-PR0014076); Ex.

D (NFPA 11, 2005 ed.) at ch. 1.5 (NFPA-PR0014147); Ex. E (NFPA 12, 2005 ed.) at ch. 1.2.2

(NFPA-PR0014247); Ex. F (NFPA 13, 2002 ed.) at ch. 1.5 (NFPA-PR0014320); Ex. G (NFPA

25, 2002 ed.) at ch. 1.3 (NFPA-PR0020244); Ex. H (NFPA 30, 2003 ed.) at ch. 1.5 (NFPA-




                                                 34
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 38 of 62



PR0014664); Ex. I (NFPA 54, 2006 ed.) at ch. 1.4 (NFPA-PR0014798); Ex. J (NFPA 58, 2001

ed.) at ch. 1.1.3 (NFPA-PR0014963); Ex. K (NFPA 58, 2004 ed.) at ch. 1.5 (NFPA-PR0015087);

Ex. L (NFPA 59, 2004 ed.) at ch. 1.4 (NFPA-PR0015220); Ex. M (NFPA 70, 1999 ed.) at art. 90-

4 (NFPA-PR0015285); Ex. N (NFPA 70, 2005 ed.) at art. 90-4 (NFPA-PR0015939); Ex. O (NFPA

70, 2008 ed.) at art. 90-4 (NFPA-PR0016718); Ex. P (NFPA 70, 2014 ed.) at art. 90-4 (NFPA-

PR0098088); Ex. Q (NFPA 72, 2002 ed.) at ch. 1.5 (NFPA-PR0018433); Ex. R (NFPA 99, 2005

ed.) at ch. 1.4 (NFPA-PR0018700); Ex. S (NFPA 101, 2000 ed.) at § 1.5 (NFPA-PR0018981); Ex.

T (NFPA 101, 2003 ed.) at ch. 1.4 (NFPA-PR0019378); Ex. U (NFPA 101, 2006 ed.) at ch. 1.4

(NFPA-PR0019793); Ex. V (NFPA 704, 2007 ed.) at ch. 1.5 (NFPA-PR0020216); Dubay Decl.

Ex. A (NFPA 70, 2011 ed.) at art. 90.4 (NFPA-PR0017560).

       61.     All 23 of NFPA’s standards include specific portions of text that do not necessarily

set forth any binding legal obligation. See Supp. Pauley Decl. ¶¶ 25-29. More specifically, these

portions include the following:

       62.     Prefatory Notices: All 23 of the NFPA standards include prefatory notices,

disclaimers and copyright information, such as a “Notice and Disclaimer of Liability Concerning

the Use of NFPA Documents.” Supp. Pauley Decl. ¶ 28(a), Ex. A (NFPA 1, 2003 ed.) at NFPA-

PR0013033-34; Ex. B (NFPA 1, 2006 ed.) at NFPA-PR0013514-15; Ex. C (NFPA 10, 2002 ed.)

at NFPA-PR0014071-72; Ex. D (NFPA 11, 2005 ed.) at NFPA-PR0014141-42; Ex. E (NFPA 12,

2005 ed.) at NFPA-PR0014242-43; Ex. F (NFPA 13, 2002 ed.) at NFPA-PR0014308-09; Ex. G

(NFPA 25, 2002 ed.) at NFPA-PR0020238-39; Ex. H (NFPA 30, 2003 ed.) at NFPA-PR0014655-

56; Ex. I (NFPA 54, 2006 ed.) at NFPA-PR0014789-90; Ex. J (NFPA 58, 2001 ed.) at NFPA-

PR0014957-58; Ex. K (NFPA 58, 2004 ed.) at NFPA-PR0015080-81; Ex. L (NFPA 59, 2004 ed.)

at NFPA-PR0015214-15; Ex. M (NFPA 70, 1999 ed.) at NFPA-PR0015266-67; Ex. N (NFPA 70,




                                                35
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 39 of 62



2005 ed.) at NFPA-PR0015914-15; Ex. O (NFPA 70, 2008 ed.) at NFPA-PR0016695-96; Ex. P

(NFPA 70, 2014 ed.) at NFPA-PR0098062-63; Ex. Q (NFPA 72, 2002 ed.) at NFPA-PR0018419-

20; Ex. R (NFPA 99, 2005 ed.) at NFPA-PR0018686-67; Ex. S (NFPA 101, 2000 ed.) at NFPA-

PR0018957-58; Ex. T (NFPA 101, 2003 ed.) at NFPA-PR0019356-57; Ex. U (NFPA 101, 2006

ed.) at NFPA-PR0019770-71; Ex. V (NFPA 704, 2007 ed.) at NFPA-PR0020211-12; Dubay Decl.

Ex. A (NFPA 70, 2011 ed.) at NFPA-PR0017536-37.

       63.    History, Development, and Edition Information: All 23 of the NFPA standards

include a section describing the history and development of the standard. Supp. Pauley Decl.

¶ 28(b), Ex. A (NFPA 1, 2003 ed.) at 1-1 (NFPA-PR0013035); Ex. B (NFPA 1, 2006 ed.) at 1-1

(NFPA-PR0013516-17); Ex. C (NFPA 10, 2002 ed.) at 10-1 (NFPA-PR0014073); Ex. D (NFPA

11, 2005 ed.) at 11-1 (NFPA-PR0014143); Ex. E (NFPA 12, 2005 ed.) at 12-1 (NFPA-PR0014244;

Ex. F (NFPA 13, 2002 ed.) at 13-1 to 13-2 (NFPA-PR0014310-11); Ex. G (NFPA 25, 2002 ed.)

at 25-1 (NFPA-PR0020240); Ex. H (NFPA 30, 2003 ed.) at 30-1 to 30-2 (NFPA-PR0014657-58);

Ex. I (NFPA 54, 2006 ed.) at 54-1 to 54-2 (NFPA-PR0014791-92); Ex. J (NFPA 58, 2001 ed.) at

58-1 (NFPA-PR0014959); Ex. K (NFPA 58, 2004 ed.) at 58-1 (NFPA-PR0015082); Ex. L (NFPA

59, 2004 ed.) at 59-1 (NFPA-PR0015216); Ex. M (NFPA 70, 1999 ed.) at 70-1 (NFPA-

PR0015268; Ex. N (NFPA 70, 2005 ed.) at 70-1 (NFPA-PR0015916); Ex. O (NFPA 70, 2008 ed.)

at 70-1 (NFPA-PR0016697); Ex. P (NFPA 70, 2014 ed.) at NFPA-PR0098064; Ex. Q (NFPA 72,

2002 ed.) at 72-1 (NFPA-PR0018421); Ex. R (NFPA 99, 2005 ed.) at 99-1 (NFPA-PR0018688);

Ex. S (NFPA 101, 2000 ed.) at 101-1 (NFPA-PR0018959); Ex. T (NFPA 101, 2003 ed.) at 101-1

(NFPA-PR0019358); Ex. U (NFPA 101, 2006 ed.) at 101-1 (NFPA-PR0019772); Ex. V (NFPA

704, 2007 ed.) at 704-1 (NFPA-PR0020213); Dubay Decl. Ex. A (NFPA 70, 2011 ed.) at NFPA-

PR0017538.




                                            36
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 40 of 62



       64.     Reference and Informational Notes: Of the 23 NFPA standards, 19 also include

informational notes throughout the text that provide context, background, cross-references, and

other explanatory material, but they do not set forth any binding legal obligations. Many of these

expressly state that the notes “are informational only and are not enforceable as requirements.”

E.g., Dubay Decl. Ex. A (NFPA 70, 2011 ed.) at art. 90.5(C) at 70-23 (NFPA-PR0017561). For

example, NFPA 70 (2011 ed.) provides the following helpful information: “Some cleaning and

lubricating compounds can cause severe deterioration of many plastic materials used for insulating

and structural applications in equipment.” Id. at art. 110.11 (Note 2) at 70-35 (NFPA-PR0017572).

Informational notes appear throughout the main text of the standards (i.e., not including the

annexes). See, e.g., Supp. Pauley Decl. ¶ 28(c), Ex. A (NFPA 1, 2003 ed.) at Table 60.2.2.1.(b)

(Note 1) at 1-203 (NFPA-PR0013237); Ex. B (NFPA 1, 2006 ed.) at Table 60.2.6.5 (Note 1) at 1-

238 (NFPA-PR0013753); Ex. C (NFPA 10, 2002 ed.) at Table 5.3.1 (Notes 1-3) at 10-11 (NFPA-

PR0014083); Ex. D (NFPA 11, 2005 ed.) at Table 5.2.5.3.4 (Note) at 11-14 (NFPA-PR0014156);

Ex. E (NFPA 12, 2005 ed.) at Table 5.3.2.2 (Note) at 12-17 (NFPA-PR0014260); Ex. F (NFPA

13, 2002 ed.) at Table 10.8.3.1.2.2 (Note) at 13-95 (NFPA-PR0014404); Ex. G (NFPA 25, 2002

ed.) at Table 11.1 (Note) at 25-31 (NFPA-PR0020270); Ex. I (NFPA 54, 2006 ed.) at Table 6.2(f)

(Note) at 54-28 (NFPA-PR0014818); Ex. J (NFPA 58, 2001 ed.) at Table 2.2.2.2 (Notes 1-3) at

58-10 (NFPA-PR0014968); Ex. K (NFPA 58, 2004 ed.) at Table 5.2.4.2 (Notes) at 58-13 (NFPA-

PR0015094); Ex. M (NFPA 70, 1999 ed.) at art. 90-2(a)(1) at 70-17 (NFPA-PR0015284); Ex. N

(NFPA 70, 2005 ed.) at art. 230.95(C) (FPN Nos. 1-4) at 70-80 (NFPA-PR0015995); Ex. O (NFPA

70, 2008 ed.) at art. 430.26 (FPN) at 70-306 (NFPA-PR0017002); Ex. P (NFPA 70, 2014 ed.) at

art. 300.20(B) (Informational Note) at 70-151 (NFPA-PR0098214); Ex. Q (NFPA 72, 2002 ed.) at

Table 10.4.2.2 (Note 3) at 72-97 (NFPA-PR0018517); Ex. T (NFPA 101, 2003 ed.) at Table 8.3.4.2




                                               37
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 41 of 62



(footnote 2) at 101-72 (NFPA-PR0019429); Ex. U (NFPA 101, 2006 ed.) at Table 8.3.4.2 (footnote

†) at 101-77 (NFPA-PR0019848); Ex. V (NFPA 704, 2007 ed.) at Table 5.2 (footnote *) at 704-7

(NFPA-PR0020219); Dubay Decl. Ex. A (NFPA 70, 2011 ed.) at art. 505.8 (Informational Note)

at 70-402 (NFPA-PR0017939).

       65.     Diagrams, Figures, and Illustrations: Of the 23 NFPA standards, 14 also include

figures that illustrate concepts in the text, but that do not dictate any legal obligations. These

include, for example, Figure 220.1 of the 2011 edition of NFPA 70, which provides a graphical

overview of the organization of Article 220. See Dubay Decl. Ex. A (NFPA 70, 2011 ed.) at Figure

220.1 at 70-61 (NFPA-PR0017598). Similar figures and illustrations appear throughout the text.

See, e.g., Supp. Pauley Decl. ¶ 28(d), Ex. A (NFPA 1, 2003 ed.) at Figure 31.3.7.3.3(C) (NFPA-

PR0013184); Ex. B (NFPA 1, 2006 ed.) at Figure 43.1.4.5.3 at 1-200 (NFPA-PR0013715); Ex. D

(NFPA 11, 2005 ed.) at Figure 5.3.5.3.1 at 11-18 (NFPA-PR0014160); Ex. F (NFPA 13, 2002 ed.)

at Figures 7.7.4.2.1(a), (b) at 13-36 (NFPA-PR0014345); Ex. I (NFPA 54, 2006 ed.) at Figure

12.6.2.1 at 54-85 (NFPA-PR0014875); Ex. J (NFPA 58, 2001 ed.) at Figure 8.2.10 at 58-63

(NFPA-PR0015021); Ex. M (NFPA 70, 1999 ed.) at Figure 250-2 at 70-81 (NFPA-PR0015347);

Ex. N (NFPA 70, 2005 ed.) at Figure 250-126 at 70-113 (NFPA-PR0016028); Ex. O (NFPA 70,

2008 ed.) at FPN Figures 517.30 Nos. 1 & 2 at 70-431 (NFPA-PR0017127); Ex. P (NFPA 70,

2014 ed.) at Figure 516.4(C)(1) at 70-459 (NFPA-PR0098522); Ex. S (NFPA 101, 2000 ed.) at

Figure 7.10.6.2 at 101-67 (NFPA-PR0019025); Ex. T (NFPA 101, 2003 ed.) at Figure 7.10.6.2.1

at 101-69 (NFPA-PR0019426); Ex. U (NFPA 101, 2006 ed.) at Figure 7.10.6.2.1 at 101-73

(NFPA-PR0019844); Dubay Decl. Ex. A (NFPA 70, 2011 ed.) at Informational Note Figure

505.9(C)(2) at 70-404 (NFPA-PR0017941).




                                               38
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 42 of 62



       66.    Examples: Of the 23 NFPA standards, 18 include lists of examples or illustrative

examples that do not dictate any legal obligations, e.g., a list of examples of mobile homes not

intended as a dwelling unit. See Dubay Decl. Ex. A (NFPA 70, 2011 ed.) at art. 550.4(A) at 70-

482 (NFPA-PR0018019). These examples appear throughout the text. See, e.g., Supp. Pauley

Decl. ¶ 28(e), Ex. A (NFPA 1, 2003 ed.) at ch. 3.3.61.6 at 1-28 (NFPA-PR0013062); Ex. B (NFPA

1, 2006 ed.) at ch. 3.3.163 at 1-37 (NFPA-PR0013552); Ex. D (NFPA 11, 2005 ed.) at ch. 3.3.4

at 11-7 (NFPA-PR0014149); Ex. F (NFPA 13, 2002 ed.) at ch. 8.16.2.4.7.1 at 13-79 (NFPA-

PR0014388); Ex. G (NFPA 25, 2002 ed.) at ch. 5.3.3.1 at 25-13 (NFPA-PR0020252; Ex. J (NFPA

58, 2001 ed.) at ch. 2.2.6.3(1) at 58-12 (NFPA-PR0014970); Ex. K (NFPA 58, 2004 ed.) at ch.

5.2.8.2(C)(1) at 58-15 (NFPA-PR0015096); Ex. M (NFPA 70, 1999 ed.) at art. 551-73(c) at 70-

419 (NFPA-PR0015685); Ex. N (NFPA 70, 2005 ed.) at art. 352.26 at 70-191 (NFPA-

PR0016106); Ex. O (NFPA 70, 2008 ed.) at art. 518.2(A) at 70-443 (NFPA-PR0017139); Ex. P

(NFPA 70, 2014 ed.) at art. 551.73(C) at 70-525 (NFPA-PR0098588); Ex. Q (NFPA 72, 2002 ed.)

at ch. 3.3.43.19 at 72-17 (NFPA-PR0018437); Ex. R (NFPA 99, 2005 ed.) at ch. 4.3.3.1.2 at 99-

25 (NFPA-PR0018712); Ex. S (NFPA 101, 2000 ed.) at Table 22.3.8 (footnote ‡) at 101-183

(NFPA-PR0019141); Ex. T (NFPA 101, 2003 ed.) at Table 22.3.8 (footnote ‡) at 101-194 (NFPA-

PR0019551); Ex. U (NFPA 101, 2006 ed.) at Table 22.4.4.11 (footnote †) at 101-207 (NFPA-

PR0019978); Ex. V (NFPA 704, 2007 ed.) at Table 6.2 at 704-8 to 704-9 (NFPA-PR0020220-21);

Dubay Decl. Ex. A (NFPA 70, 2011 ed.) at art. 552.47 at 70-508 (NFPA-PR0018045).

       67.    Informational Annexes: All 23 of the NFPA standards include informational

annexes that come in a variety of forms. Many are purely explanatory, e.g., Annex A “Explanatory

Material,” which states “Annex A is not a part of the requirements of this NFPA document but is

included for informational purposes only. This annex contains explanatory material numbered to




                                              39
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 43 of 62



correspond with the applicable text paragraphs.” Supp. Pauley Decl. Ex. F at Annex A (NFPA 13

(2002 ed.)). Some of these are only binding if specifically incorporated by reference, e.g., Annex

H “Administration and Enforcement,” which states that it is “not a part of the requirements of this

NFPA document and is included for informational purposes only . . . unless specifically adopted

by the local jurisdiction adopting the National Electric Code®.” Id. Ex. P at Annex H (NFPA 70

(2014 ed.)). These examples are not unique, all of the standards include informational annexes.

Supp. Pauley Decl. ¶ 28(f), Ex. A (NFPA 1, 2003 ed.) at Annexes A-K at 1-320 to 1-449 (NFPA-

PR0013354-483); Ex. B (NFPA 1, 2006 ed.) at Annexes A-P at 1-357 to 1-523 (NFPA-

PR0013872-4038); Ex. C (NFPA 10, 2002 ed.) at Annexes A-J at 10-17 to 10-53 (NFPA-

PR0014089-125); Ex. D (NFPA 11, 2005 ed.) at Annexes A-I at 11-36 to 11-80 (NFPA-

PR0014178-222); Ex. E (NFPA 12, 2005 ed.) at Annexes A-H at 12-25 to 12-52 (NFPA-

PR0014268-95); Ex. F (NFPA 13, 2002 ed.) at Annexes A-E at 13-198 to 13-315 (NFPA-

PR0014507-624); Ex. G (NFPA 25, 2002 ed.) at Annexes A-E at 25-41 to 25-109 (NFPA-

PR0020280-348); Ex. H (NFPA 30, 2003 ed.) at Annexes A-H at 30-75 to 30-111 (NFPA-

PR0014731-67); Ex. I (NFPA 54, 2006 ed.) at Annexes A-L at 54-111 to 54-151 (NFPA-

PR0014901-41); Ex. J (NFPA 58, 2001 ed.) at Annexes A-J at 58-78 to 58-97 (NFPA-PR0015036-

15055); Ex. K (NFPA 58, 2004 ed.) at Annexes A-K at 58-84 to 58-104 (NFPA-PR0015165-85);

Ex. L (NFPA 59, 2004 ed.) at Annexes A-F at 59-31 to 59-40 (NFPA-PR0015246-55); Ex. M

(NFPA 70, 1999 ed.) at Appendices A-E at 70-571 to 70-619 (NFPA-PR0015835-881); Ex. N

(NFPA 70, 2005 ed.) at Annexes A-G at 70-640 to 70-737 (NFPA-PR0016555-652); Ex. O (NFPA

70, 2008 ed.) at Annexes A-H at 70-686 to 70-784 (NFPA-PR0017382-480); Ex. P (NFPA 70,

2014 ed.) at Annexes A-J at 70-772 to 70-867 (NFPA-PR0098835-930); Ex. Q (NFPA 72, 2002

ed.) at Annexes A-F at 72-111 to 72-227 (NFPA-PR0018531-647); Ex. R (NFPA 99, 2005 ed.) at




                                                40
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 44 of 62



Annexes A-G at 99-124 to 99-238 (NFPA-PR0018811-925); Ex. S (NFPA 101, 2000 ed.) at

Annexes A-B at 101-264 to 101-348 (NFPA-PR0019222-306); Ex. T (NFPA 101, 2003 ed.) at

Annexes A-B at 101-276 to 101-359 (NFPA-PR0019633-716); Ex. U (NFPA 101, 2006 ed.) at

Annexes A-B at 101-301 to 101-389 (NFPA-PR0020072-160); Ex. V (NFPA 704, 2007 ed.) at

Annexes A-G at 704-12 to 704-20 (NFPA-PR0020224-32); Dubay Decl. Ex. A (NFPA 70, 2011

ed.) at Informational Annexes A-I at 70-727 to 70-829 (NFPA-PR0018264-366).

       68.     Proposal Forms: NFPA’s standards also generally include information regarding

the proposal and committee process for NFPA standards, as well as proposal forms so the reader

can submit suggestions for future editions. This information and forms do not set forth any binding

legal obligations. Supp. Pauley Decl. ¶ 28(g). See, e.g., id. Ex. A (NFPA 1, 2003 ed.) at NFPA-

PR0013508-10; Ex. B (NFPA 1, 2006 ed.) at NFPA-PR0014067-69; Ex. D (NFPA 11, 2005 ed.)

at NFPA-PR0014238-40; Ex. E (NFPA 12, 2005 ed.) at NFPA-PR0014304-06; Ex. H (NFPA 30,

2003 ed.) at NFPA-PR0014785-87; Ex. I (NFPA 54, 2006 ed.) at NFPA-PR0014953-55; Ex. K

(NFPA 58, 2004 ed.) at NFPA-PR0015210-12; Ex. L (NFPA 59, 2004 ed.) at NFPA-PR0015262-

64; Ex. N (NFPA 70, 2005 ed.) at NFPA-PR0016691-93; Ex. O (NFPA 70, 2008 ed.) at NFPA-

PR0017523-34 (and membership information); Ex. P (NFPA 70, 2014 ed.) at NFPA-PR0098986-

89; Ex. R (NFPA 99, 2005 ed.) at NFPA-PR0018953; Ex. T (NFPA 101, 2003 ed.) at NFPA-

PR0019766-68; Ex. U (NFPA 101, 2006 ed.) at NFPA-PR0020207-09; Ex. V (NFPA 704, 2007

ed.) at NFPA-PR0020234-36; Dubay Decl. Ex. A (NFPA 70, 2011 ed.) at NFPA-PR0018414-17.

PRO has posted these forms as well. See Wise Decl. ¶ 173, Ex. 172.

       69.     Many standards incorporate other standards by reference, which may in turn

reference other standards. Supp. Pauley Decl. Ex. B (NFPA 1, 2006 ed.) at ch. 5.3.4 at 1-49

(NFPA-PR0013562) (providing that certain structures must comply with provisions in NFPA




                                                41
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 45 of 62



101); Ex. U (NFPA 101, 2006 ed.) at ch. 9.1.2 at 101-84 (NFPA-PRO0019855) (dictating that

“[e]lectrical wiring and equipment shall [generally] be in accordance with NFPA 70, National

Electrical Code”).

         ASHRAE Standards (and Portions Thereof) That Do Not Impose Legal Duties

       70.     All 3 of ASHRAE’s standards at issue, which are three different versions of

ASHRAE Standard 90.1, include large portions of the text that are not necessary for compliance

with the standard and therefore do not set forth any binding legal obligation in instances where the

standard is incorporated by reference. These portions include the following:

       71.     Foreword: All 3 of the ASHRAE standards include a foreword, which does not

set forth any binding legal obligations. In fact, the forewords open by stating “[t]his foreword is

not part of this standard. It is merely informative and does not contain requirements necessary for

conformance to the standard.” The forewords go on to provide, inter alia, historical information

about the development of the Standard over time. Declaration of Steve Comstock, previously filed

at Dkt. 155-5, (“Comstock Decl.”) ¶ 7, Ex. 1 (ASHRAE 90.1-2004) at 4; Supplemental Declaration

of Stephanie Reiniche (“Supp. Reiniche Decl.”) ¶ 2, Ex. 1 (ASHRAE 90.1-2007) at 6, and Ex. 2

(ASHRAE 90.1-2010) at 6.

       72.     “Informative Appendix E”: All 3 of the ASHRAE standards include what the

standards refer to as “Informative Appendix E.” The appendix opens with a disclaimer stating:

“This appendix is not part of this standard. It is merely informative and does not contain

requirements necessary for conformance to the standard.” The appendix contains a variety of

general information, including contact information for certain trade associations that operate in

industries related to the standard. Comstock Decl. ¶ 7, Ex. 1 (ASHRAE 90.1-2004 at 165-66);




                                                42
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 46 of 62



Supp. Reiniche Decl. ¶ 2, Ex. 1 (ASHRAE 90.1-2007) at 170-71, and Ex. 2 (ASHRAE 90.1-2010)

at 201-02.

       73.     “Informative Appendix F”: All 3 of the ASHRAE standards include what the

standards refer to as “Informative Appendix F.” The appendix opens with a disclaimer stating:

“This appendix is not part of this standard. It is merely informative and does not contain

requirements necessary for conformance to the standard.” The appendix contains a log tracking

changes to the standard over time. Comstock Decl. ¶ 7, Ex. 1 (ASHRAE 90.1-2004) at 167-69;

Supp. Reiniche Decl. ¶ 2, Ex. 1 (ASHRAE 90.1-2007) at 172-75, and Ex. 2 (ASHRAE 90.1-2010)

at 203-10.

       74.     “Informative Appendix G”: Two of the ASHRAE standards include what the

standards refer to as “Informative Appendix G.” The appendix opens with a disclaimer stating:

“This appendix is not part of this standard. It is merely informative and does not contain

requirements necessary for conformance to the standard.”         The appendix contains general

information on multiple different ways to track energy efficiency with regard to different aspects

of building construction. Comstock Decl. ¶ 7, Ex. 1 (ASHRAE 90.1-2004) at 168-80; Supp.

Reiniche Decl. ¶ 2, Ex. 1 (ASHRAE 90.1-2007) at 175-185.

       75.     Appendix B and D—Non-U.S. Data in Accompanying Tables: All 3 of the

ASHRAE standards include an Appendix B and an Appendix D. The appendices include tables

on general climate data for the United States, Canada, and various foreign countries. Comstock

Decl. ¶ 7, Ex. 1 (ASHRAE 90.1-2004) at 110-21, 131-64; Supp. Reiniche Decl. ¶ 2, Ex. 1

(ASHRAE 90.1-2007) at 114-16 and 148-69, and Ex. 2 (ASHRAE 90.1-2010) at 144-46 and 179-

200. While data about the United States climate may be helpful to a reader for purposes of




                                               43
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 47 of 62



understanding and applying the standards, the data on foreign climates would not be necessary for

compliance with the standard within the United States.

       76.     Informational Notes and Policy Statements: All 3 ASHRAE standards also

include informational notes that have nothing to do with requirements to comply with the

standards. These include “Instructions For Submitting a Proposed Change to the Standard,” a form

for submitting proposed changes, instructions for electronic submission of comments, a brief

description of the ASHRAE organization, and a “Policy Statement” laying out ASHRAE’s general

position and goals concerning the environmental impact of its activities. Comstock Decl. ¶ 7, Ex.

1 (ASHRAE 90.1-2004) at 181-89; Supp. Reiniche Decl. ¶ 2, Ex. 1 (ASHRAE 90.1-2007) at 189-

92, and Ex. 2 (ASHRAE 90.1-2010) at 225-28.

IV.    PRO’S CONDUCT HARMS PLAINTIFFS’ ACTUAL AND POTENTIAL MARKETS; AND AN
       INJUNCTION IS NECESSARY

       A.      Plaintiffs Distribute Their Standards, Provide Free Read-Only Access, And
               Other Informational Resources

                        Plaitiffs’ Sales, Licensing, and Derivative Works

       77.     Plaintiffs sell their standards, including the Works, in a variety of formats and for

a reasonable cost to industry professionals and tradespeople (and the companies and organizations

for which they work) who then use these standards in the course of their business. Supp. Pauley

Decl. ¶¶ 34, 43; Reiniche Decl., ¶¶ 17-18; James Thomas Decl. ¶¶ 45-48; see also Pauley Decl. ¶

13; Declaration of James Golinveaux, filed at Dkt. 118-5 (“Golinveaux Decl.”) ¶ 10.

       78.     Plaintiffs’ sell their standards individually for prices that range from $25 to $200,

or as a part of a membership or subscription. Rubel Decl. ¶ 4, Ex. 1 (Jarosz Rep. ¶¶ 84 (ASTM),

92 (NFPA), 99 (ASHRAE).

       79.     Plaintiffs depend on the sale of standards to fuel their overall mission-driving work.

The vast majority of that revenue is from the sale of codes and standards, including those that have


                                                44
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 48 of 62



been incorporated by reference and posted by PRO. Supp. Pauley Decl. ¶ 33; Supp. Reiniche Decl.

¶ 4; James Thomas Decl. ¶¶ 37-38; Rubel Decl. ¶ 4, Ex. 1 (Jarosz Rep. ¶¶ 107-08).

       80.     ASTM sells its standards in books and as individual standards. Wise Decl. ¶¶ 158-

161, Exs. 157-160. ASTM derives revenue from not only the initial publication of a given standard

but also from revised, reapproved, and reissued versions of standards. Id.

       81.     For example, B580 issued in 1979 has been reapproved and reissued in its original

form every five years since 1979. Wise Decl. ¶ 160, Ex. 159. This standard originally appeared

in ASTM’s Annual Book of ASTM Standards in 1980. Wise Decl. ¶ 9, Ex. 8. The latest version

of this standard still appears in ASTM’s 2019 Annual Book of ASTM Standards. Wise Decl.

¶ 156, Ex. 155; Wise Decl. ¶ 161, Ex. 160, at ASTM103529, Section 02 Volume 05; Wise Decl.

¶ 159, Ex. 158 at ASTM103291, Section 02 Volume 05.

       82.     NFPA also earns significant revenue from licensing its standards to other

companies and organizations to use in their products and services, for example, derivative works

like checklists based on the standards. Supp. Pauley Decl. ¶ 36.

       83.     Plaintiffs’ revenue from complementary and downstream products and services like

e-learning and in person training courses and other derivative works is also dependent on their

copyrights in their standards because they market these products as including copies of the

published material. James S. Thomas Decl. ¶¶ 4, 5-9; Rubel Decl. ¶ 4, Ex. 1 (Jarosz Rep. ¶¶ 109-

11, 145).

       84.     As the copyright owners, Plaintiffs’ ability to include its standards as reference

material for these training courses gives them a competitive advantage over competitors, such as

third-party training programs. James S. Thomas Decl. ¶ 10. This advantage is “a significant




                                               45
        Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 49 of 62



driver” of these sources of revenue “is the provision of the protected publications in, for example,

trainings and seminars.” Rubel Decl. ¶ 4, Ex. 1 (Jarosz Rep. ¶ 146)).

         Plaintiffs’ Read-Only Access (at No Cost to the Reader) and Other Information

       85.     Plaintiffs also provide read-only access to the Works—excluding certain of the

Works that are simply not incorporated by reference as claimed by PRO—on their websites, and

sometimes linked through other websites, such as local and state government websites. This is

provided at no cost to the user. Supp. Pauley Decl. ¶¶ 40-41, 44; Reiniche Decl., ¶ 19; O’Brien

Decl. ¶ 60; Wise Decl. ¶ 157, Ex. 156.

       86.     Plaintiffs’ provision of free read-only access to and other resources for researching

their standards serves Plaintiffs’ overall missions by providing a resource for individuals to educate

themselves as to the contents of standards, including standards that have been incorporated by

reference. Supp. Pauley Decl. ¶ 43, 45; Supp. Reiniche Decl. ¶ 3; Declaration of James S. Thomas,

dated October 4, 2019, filed concurrently herewith, (“James S. Thomas Decl.”) ¶ 12.

       87.     Plaintiffs’ provision of free read-only access and research tools also benefits the

public, because they can be sure of the authenticity and accuracy of the copy of the standard they

are reading. Supp. Reiniche Decl. ¶ 3; O’Brien Decl. ¶¶ 52-53; Supp. Pauley Decl. ¶ 39.

       88.     Although industry professionals and tradespeople who purchase Plaintiffs’

standards to use in the course of their work might reference Plaintiffs’ free access websites, the

carefully controlled read-only environment do not provide a substitute for purchasing a copy of

the Works. James S. Thomas Decl. ¶ 14; Supp. Pauley Decl. ¶ 45. Rather, Plaintiffs’ online copies

serve those “parties that are interested in or affected by [Plaintiffs’ standards], but who do not

necessarily need a digital or hardcopy of the standards.” Rubel Decl. ¶ 4, Ex. 1 (Jarosz Rep. ¶ 86).




                                                 46
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 50 of 62



       89.     Plaintiffs are not harmed by the provision of these free access websites because the

users who visit them engage with their other products and services in furtherance of Plaintiffs’

overall missions and because the read-only format prevents unauthorized distribution. Supp.

Pauley Decl. ¶ 45; Supp. Reiniche Decl. ¶ 4; James S. Thomas Decl. ¶ 15.

       90.     NFPA has also developed additional resources for researching that consolidate

information regarding the jurisdictions that have incorporated NFPA’s standards by reference into

local, state, or federal laws or regulations. These resources include the NEC Adoptions Map and

CodeFinderTM, which serves the “purpose of creating general public awareness of some of the

jurisdictions where [AHJs] may require the use of NFPA codes and/or standards.” Supp. Pauley

Decl. ¶¶ 46-47.

       B.      PRO’s Posting Of Its Versions Of Plaintiffs’ Works Online Is Substitutional
               And Harmful

               PRO’s Conduct Threatens Plaintiffs’ Actual and Derivative Markets

       91.     The expert report of John Jarosz concluded that PRO’s activities would threaten the

market both for Plaintiffs’ standards and for derivative works, including future standards, trainings

and seminars. Rubel Decl. ¶ 4, Ex. 1 (Jarosz Rep. ¶¶ 85, 92, 100, 130-49).

       92.     Anyone visiting PRO’s postings of the Works on the Internet Archive website can

download, copy, print, and redistribute the entirety of Plaintiffs’ Works, which are available

without restriction in multiple formats, such as Full Text and PDF. Declaration of Christopher

Butler, of Internet Archive (“Butler Decl.”) ¶ 9; Supp. Pauley Decl. ¶ 31; Wise Decl. ¶ 168, Ex.

167.

       93.     The individuals and entities who use PRO’s unrestricted versions of the Plaintiffs’

standards include the same sorts of industry professionals and tradespeople, such as engineers, as

would otherwise typically obtain copies of Plaintiffs’ standards directly from Plaintiffs. Wise



                                                 47
        Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 51 of 62



Decl. ¶ 174, Ex. 173 at PRO_00267293 (engineer asking after remand from the D.C. Circuit,

“Does Friday’s decision mean you can update the site?”), PRO_00267241 (engineering firm

saying it heard about PRO from a “colleague” and asking “How might we access the documents

you offer?”); Wise Decl. ¶ 165, Ex. 164 at Interrog. 22.

       94.     PRO’s versions of Plaintiffs’ standards compete directly with Plaintiffs’ standards

in the market because if the professionals and tradespeople are able to access and download nearly

identical standards without cost through PRO’s postings to the Internet Archive, they will not buy

Plaintiffs’ publications or use their free access websites. PRO’s postings to the Internet Archive

therefore substitute for both sales of Plaintiffs’ Works and use of Plaintiffs’ free access websites.

Supp. Pauley Decl. ¶ 35; Supp. Reiniche Decl. ¶ 5; James S. Thomas Decl. ¶ 16; Rubel Decl. ¶ 4,

Ex. 1 (Jarosz Rep. ¶¶ 109-111, 149).

       95.     PRO’s provision of unrestricted, downloadable PDF and HTML copies of

Plaintiffs’ works competes directly with not only sale of the Works but also ancillary products

such as training courses that include copies of the Works. James S. Thomas Decl. ¶ 16; Rubel

Decl. ¶ 4, Ex. 1 (Jarosz Rep. ¶¶ 131-41, 145-49).

       96.     The harm resulting from PRO’s posting and dissemination of unrestricted copies of

ASTM’s standards for free extends beyond PRO’s impact on the sale of the same version of the

ASTM work PRO copied. Prior versions of ASTM’s standards can serve as a substitute for new

ones because significant portions—and in some instances the entire standard—may remain

unchanged from edition to edition. As a result, for many users, prior versions of ASTM’s works

may be a perfect or near perfect substitute that interferes with the market for the current version of

ASTM’s standards. James S. Thomas Decl. ¶ 17.




                                                 48
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 52 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 53 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 54 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 55 of 62
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 56 of 62
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 57 of 62



for use by those same industry professionals who would otherwise purchase copies or digital

subscription access. Supp. Pauley Decl. ¶ 38.

       101.    NFPA’s licenses likely would lose significant value if the licensees or their

customers could obtain the same material from PRO in digital format, without cost, and without

restrictions on further dissemination. Supp. Pauley Decl. ¶ 36.

       102.    A review of the Internet Archive websites to which PRO posted its versions of

Plaintiffs’ Works reveals that the 2011 National Electrical Code has been “View[ed],” which

includes being accessed or downloaded, 40,151 times since originally uploaded. Supp. Pauley

Decl. ¶ 31; Wise Decl. ¶ 168, Ex. 167 at 5. This is an increase of nearly 10,000 in the 13 months

since PRO has reposted this standard. SMF ¶ 242 (NFPA’s 2011 NEC was downloaded 30,350

times from the Internet Archive website) (citing Rubel Decl. ¶ 5, Ex. 2 (Rule 30(b)(6) Dep. of

Public Resource at 254:14-256:16)); Rubel Decl. ¶ 43, Ex. 39 (Ex. 51 to Rule 30(b)(6) Dep. of

Public Resource).

     PRO’s Conduct Threatens Further Harm from Widespread Anonymous Dissemination

       103.    The Internet Archive website is among the top 300 most-visited websites in the

world by alexa.com rankings and millions of people visit the Internet Archive every day. See

Butler Decl. ¶ 4.

       104.    Neither PRO nor the Internet Archive keeps information regarding the individuals

and entities that download and use PRO’s versions of Plaintiffs’ Works or the reasons that they do

so. PRO has “adopted a policy of not talking to its users and not answering any questions or asking

questions” of those users regarding Plaintiffs’ Works. Wise Decl. ¶ 165, Ex. 164 at Interrog. 23.

Likewise, the Internet Archive does not keep records identifying information regarding the

individuals who use or download PRO’s versions of Plaintiffs’ Standards. Butler Decl. ¶¶ 4, 9




                                                54
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 58 of 62
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 59 of 62



       C.      PRO Does Not Make Use of Internet Archive’s Features That Would Protect
               Plaintiffs’ Standards

       108.    Although Internet Archive has the functionality to provide access to books through

“borrowing,” which allows registered users to “borrow books for two weeks, after which the

loaned item expires and is removed from the user’s device,” PRO does not use this function. Butler

Decl. ¶ 5.

       109.    Although Internet Archive has the functionality to offer access to the blind and print

disabled in Digital Accessible Information System (DAISY) format protected by encryption and

accessible through a key provided by the Library of Congress National Library Service to residents

of the United States and American citizens abroad, PRO offers DAISY format without any

encryption. Butler Decl. ¶ 6.

       D.      Injunctive Relief Is Necessary

       110.    PRO has and will continue to post versions of additional standards owned by

Plaintiffs if not enjoined. For example, PRO posted the 2017 edition of the NEC in January 2019.

Supp. Pauley Decl. ¶ 30; Wise Decl. ¶ 168, Ex. 167 at 6.

       111.    PRO has limited financial resources available to pay any damages award because

it is dependent on fundraising for it activities. PRO Answer, Dkt. 21 at ¶¶ 46-47 (“[nearly] all of

PRO’s funding comes from charitable donations”). PRO describes itself as a “charity.” Wise

Decl. ¶ 165, Ex. 164 at Interrog. 22.

       112.    At the initial summary judgment hearing, when asked what would be an appropriate

remedy, counsel for PRO responded “I am not able to say.” Transcript of Hearing on Motion for

Summary Judgment, Dkt. 173 at 133:16 (Sept. 12, 2016).




                                                56
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 60 of 62



Dated: October 7, 2019          Respectfully submitted,

                                 /s/ J. Kevin Fee

                                 J. Kevin Fee (D.C. Bar: 494016)
                                 Jane W. Wise (D.C. Bar: 1027769)
                                 Morgan, Lewis & Bockius LLP
                                 1111 Pennsylvania Ave., N.W.
                                 Washington, D.C. 20004
                                 Tel: 202.739.5353
                                 Email: kevin.fee@morganlewis.com
                                        jane.wise@morganlewis.com

                                 Counsel For American Society For Testing And
                                 Materials d/b/a ASTM International


                                 /s/ Kelly M. Klaus

                                 Kelly M. Klaus (pro hac vice)
                                 MUNGER, TOLLES & OLSON LLP
                                 560 Mission St., 27th Floor
                                 San Francisco, CA 94105
                                 Tel: 415.512.4000
                                 Email: Kelly.Klaus@mto.com

                                 Rose L. Ehler (pro hac vice)
                                 MUNGER, TOLLES & OLSON LLP
                                 350 South Grand Ave., 50th Floor
                                 Los Angeles, CA 90071
                                 Tel: 213.683.9100
                                 Email: Rose.Ehler@mto.com

                                 Rachel G. Miller-Ziegler
                                 MUNGER, TOLLES & OLSON LLP
                                 1155 F St. NW, 7th Floor
                                 Washington, DC 20004
                                 Tel: 202.220.1100
                                 Email: Rachel.Miller-Ziegler@mto.com

                                 Counsel for National Fire Protection Association, Inc.




                                       57
Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 61 of 62



                          /s/ J. Blake Cunningham

                          Jeffrey S. Bucholtz (D.C. Bar: 452385)
                          David Mattern
                          King & Spalding LLP
                          1700 Pennsylvania Avenue, NW, Ste. 200
                          Washington, DC 20006-4707
                          Tel: 202.737.0500
                          Email: jbucholtz@kslaw.com

                          J. Blake Cunningham
                          King & Spalding LLP
                          101 Second Street, Ste. 2300
                          San Francisco, CA 94105
                          Tel: 415.318.1211
                          Email: bcunningham@kslaw.com

                          Counsel for American Society of Heating,
                          Refrigerating, and Air Conditioning Engineers




                               58
       Case 1:13-cv-01215-TSC Document 201 Filed 10/07/19 Page 62 of 62



                                 CERTIFICATE OF SERVICE
       I hereby certify that on October 7, 2019, the foregoing document was filed with the clerk

of this Court via the CM/ECF system and served on counsel of record via email, including:


Counsel for National Fire Protection Association, Inc.

Anjan Choudhury (Anjan.Choudhury@mto.com)
Kelly M. Klaus (Kelly.Klaus@mto.com)
Rose L. Ehler (Rose.Ehler@mto.com)
Jonathan H. Blavin (Jonathan.Blavin@mto.com)

Counsel for American Society of Heating, Refrigerating, and Air Conditioning Engineers

Jeffrey S. Bucholtz (jbucholtz@kslaw.com)
Kenneth L. Steinthal (ksteinthal@kslaw.com)
J. Blake Cunningham (bcunningham@kslaw.com)

Counsel for Public.Resource.Org, Inc.

Matthew B. Becker (mbecker@fenwick.com)
Andrew Bridges (abridges@fenwick.com)
David Halperin (davidhalperindc@gmail.com)
Mitchell L. Stoltz (mitch@eff.org)
Corynne McSherry (corynne@eff.org)



                                                   Respectfully submitted,


                                                   /s/ J. Kevin Fee
                                                   J. Kevin Fee




                                                 59
